DETAILED ACTION
 	Claims 1-32 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 	The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section must be updated. Specifically, U.S. Application No. 15/371,999 has issued to a patent. Appropriate correction is required.

Claim Objections
 	Claim 1 is objected to because of the following informalities: The claim recites “the market simulation engine”, which lacks antecedent basis. Appropriate correction is required.

 	Claim 8 is objected to because of the following informalities: The claim recites “against a training data set comprised of.” There seems to be claim language either unintentionally included or missing. Appropriate correction is required.


 Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-31 of U.S. Patent No. 11113704 (‘704). 
Although the claims at issue are not identical, they are not patentably distinct  from each other. Independent claims 1 and 17 of the current application correspond to independent claims 1 and 17 of ’704, respectively. Independent claims 1 and 17 of the current application are merely broader versions of the corresponding independent claims in ‘704, therefore the claims under examination are anticipated by the reference claims.
Additionally, dependent claims 2-16 and 18-32 recite identical elements found in the independent or dependent claims of ‘704.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-16 are directed to a server computing device communicably coupled to a database computing device, and method claims 17-32 are directed to a series of steps.  Thus the claims are directed to a machine and process, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite generating annuity product recommendations, including generating, determining, executing, traversing and generating steps.  
The limitations of generating, determining, executing, traversing and generating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite generate an input data set by: determining a set of user information associated with a user, including user demographics, user risk preferences, and user objectives; determining a set of market index information, including historical market index information, current market index information, and forecast market index information; and determining one or more available annuity products using the set of user information; execute a price optimization module to traverse a computer-generated annuity matching model using the input data set to select a subset of the available annuity products that are associated with product characteristics that match one or more of the user objectives and generate one or more annuity product recommendations for the user based upon the subset of annuity products; and execute a market simulation module to traverse a computer-generated annuity performance prediction model using the subset of annuity products selected by the price optimization module and one or more predictions of market performance, the market simulation engine generating one or more simulated outcomes for each of the annuity products in the subset of annuity products; generate a graphical user interface for display to the user via a display device, the graphical user interface including one or more visual representations of each of: the one or more annuity product recommendations and the one or more simulated outcomes.
That is, other than reciting a server computing device communicably coupled to both a database computing device and a client device, the claim limitations merely cover commercial interactions, including business relations, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a server computing device communicably coupled to both a database computing device and a client device.  The server computing device communicably coupled to both a database computing device and a client device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a server computing device communicably coupled to both a database computing device and a client device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 Under step 2B of the analysis, the claims include, inter alia, a server computing device communicably coupled to both a database computing device and a client device.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0116 of the specification, “Devices of the computing system can include, for example, a computer, a computer with a browser device, a telephone, an IP phone, a mobile device (e.g., cellular phone, personal digital assistant (PDA) device, smart phone, tablet, laptop computer, electronic mail device), and/or other communication devices.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-7, 11-23 and 27-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kariv et al (US 20170132706 A1).
As per claim 1, Kariv et al disclose a system comprising: a server computing device communicably coupled to a database computing device and having a machine learning processor (i.e., figure 1), the server computing device programmed to: 
generate an input data set by: determining a set of user information associated with a user, including user demographics, user risk preferences, and user objectives (i.e., the user data 103 comprises user profile 125 that includes demographic information (e.g., age, sex, marital status, occupation, etc.), financial goals, assets, and account information corresponding to one or more users, ¶ 0037, wherein "risk preferences" measure an end user's attitude towards risk, ¶ 0047);
determining a set of market index information, including historical market index information, current market index information, and forecast market index information (i.e., In operation, financial advisors can use either historical inputs or user-defined inputs, wherein historical inputs are based on longest available history for a particular investment option and user-defined inputs allow the inclusion of dynamic capital market assumptions, ¶ 0070, wherein there are three primary ways to derive estimates of return and risk for asset classes used in the portfolio optimization process: forward-looking capital market assumptions 419, which can be calculated via the application 118 or derived from third parties, ¶ 0072); and 
determining one or more available annuity products using the set of user information (i.e., the overall financial plan can comprise an expense/savings plan, an investment portfolio with recommended adjustments over time, insurance, annuities, and other financial products that all work together to achieve the objective of meeting a user's goals or to meet a targeted milestone while considering risk, ambiguity, time, legacy, and distributional preferences, ¶ 0040, wherein the present system can be used for making product recommendations 701, as depicted in FIG. 7.  As illustrated in block 702, the product recommendations process includes inputting data points, scores, and/or metrics, ¶ 0082); 
execute, by the machine learning processor, a price optimization module to traverse a computer-generated annuity matching model using the input data set to select a subset of the available annuity products that are associated with product characteristics that match one or more of the user objectives and generate one or more annuity product recommendations for the user based upon the subset of annuity products (i.e., the portfolio optimization process can be used for measuring portfolio fit 408, which uses an externally defined portfolio, either as defined by a firm in standard "risk buckets" or as invested and managed by another advisor, to compare the optimized portfolio to the alternative 409 and measure a "fit score" 410, ¶ 0076, wherein the application 118 (FIG. 1) can recommend a first set of products from step 704 and a second set of products from step 705 such that the first set of products meet the criterion of step 704 and the second set of products meet the criterion of step 702; and each of the products within the first set of products and the second set of products are different, ¶ 0084); and 
execute, by the machine learning processor (i.e., determinations or inferences referenced throughout the subject specification can be practiced through the use of artificial intelligence techniques.  More specifically, the terms "processing," "computing," "calculating," "determining," "establishing," "analyzing," "identifying," "checking," or the like, may refer to operations and/or processes of a computer, a computing platform, a computer system, or other electronic device, that manipulate and/or transform data represented as physical (e.g., electronic) quantities within the computer's registers and/or memories into other data similarly represented as physical quantities within the computer's registers and/or memories or other information storage medium that may store instructions to perform operations and/or processes, ¶ 0029), 
a market simulation module to traverse a computer-generated annuity performance prediction model using the subset of annuity products selected by the price optimization module and one or more predictions of market performance, the market simulation engine generating one or more simulated outcomes for each of the annuity products in the subset of annuity products (i.e., simulation 421, which includes performing a simulation of the underlying asset class returns to determine expected risk and return, ¶ 0072, wherein The process further includes simulating a number n of points that span the frontier 423 (FIG. 4C) and calculating the certainty equivalent (CE) for portfolios 424 (FIG. 4C) using the utility functions for decisions under risk and decisions under ambiguity and time preferences, ¶ 0074); 
the system further comprising a client computing device communicably coupled to the server computing device (i.e., The user interface 114 facilitates communication between the user device 102 (and hence the end user) and one or more elements of the present system (e.g., the application 118), ¶ 0033), the client computing device configured to: 
generate a graphical user interface for display to the user via a display device, the graphical user interface including one or more visual representations of each of: the one or more annuity product recommendations and the one or more simulated outcomes (i.e., the user interface 114 allows the end user to play games or complete activities via 2D and/or 3D game interface 123.  Without limitation, the 2D and/or 3D game interface 123 can comprise graphs or charts that can be manipulated by the user, ¶ 0035).
As per claim 2, Kariv et al disclose the input data set is generated by retrieving at least a portion of the user information, market index information, and available annuity products from an external data source (i.e., For credit scoring/rating, the individual's scores are used along with inputs from other sources 602.  The sources may be internally or externally derived, developed, and/or acquired, ¶ 0080 and the portfolio optimization process can be used for measuring portfolio fit 408, which uses an externally defined portfolio, either as defined by a firm in standard "risk buckets" or as invested and managed by another advisor, ¶ 0076).
As per claim 3, Kariv et al disclose the server computing device further configured to receive at least a portion of the user information from the user (i.e., the user data 103 comprises user profile 125 that includes demographic information (e.g., age, sex, marital status, occupation, etc.), financial goals, assets, and account information corresponding to one or more users, ¶ 0037).
As per claim 4, Kariv et al disclose the server computing device further configured to execute, by the machine learning processor, a user needs assessment module to traverse a computer-generated user insight analysis model using the user information, the user needs assessment module generating one or more expected user attributes (i.e., the application 118 utilizes users' inputs from the games or activities to automatically calculate preference parameters, with confidence intervals, for individual users based on internally defined utility functions corresponding to one or more user-specific applications (i.e., portfolio construction, financial product rating, financial product eligibility, and product recommendations), ¶ 0038).
As per claim 5, Kariv et al disclose the server computing device further configured to transmit the one or more expected user attributes to the client computing device for display to the user (i.e., The application 118 can also utilize the metrics to identify any user-specific pattern (e.g., behavioral pattern, income flow, repeat expenses) and generate predictive data corresponding to the user, ¶ 0039).
As per claim 6, Kariv et al disclose the server computing device further configured to receive a response to the one or more expected user attributes from the client computing device and re-execute the user needs assessment module using the received response to adjust one or more of the expected user attributes (i.e., the application 118 utilizes users' inputs from the games or activities to automatically calculate preference parameters, with confidence intervals, for individual users based on internally defined utility functions corresponding to one or more user-specific applications (i.e., portfolio construction, financial product rating, financial product eligibility, and product recommendations), ¶ 0038).
As per claim 7, Kariv et al disclose the graphical user interface includes one or more input controls to enable interaction with and manipulation of the one or more visual representations by the user of the client computing device (i.e., The user interface 114 comprises a graphic user interface for interacting with an end user via the user device 102, ¶ 0034).
As per claim 11, Kariv et al disclose the user risk preferences include a risk tolerance (i.e., The combination of decisions across multiple lines enables the identification of risk and loss aversion.  Therefore, from these decisions, users' preferences for risk (risk aversion) and loss (loss aversion) are measured, ¶ 0050).
As per claim 12, Kariv et al disclose the machine learning processor returns the generated one or more annuity product recommendations to the price optimization module as input to update the computer-generated annuity matching model (i.e., The portfolio construction process can be used to produce automatic portfolio generation as indicated in block 405, which uses recommended allocation from the portfolio optimization process as final client asset allocation 406 and assign products 126 (FIG. 1) from the product universe 110 (FIG. 1) to each asset class/sub-asset class 407, ¶ 0069).
As per claim 13, Kariv et al disclose the machine learning processor returns the generated one or more simulated outcomes to the market simulation module as input to update the computer- generated annuity performance prediction model (i.e., three primary ways to derive estimates of return and risk for asset classes used in the portfolio optimization process: forward-looking capital market assumptions 419, which can be calculated via the application 118 or derived from third parties; bootstrapping 420, which comprises resampling historic returns to derive an estimate of expected return and risk; and simulation 421, which includes performing a simulation of the underlying asset class returns to determine expected risk and return.  One or more of the foregoing techniques can be used, depending upon embodiment, ¶ 0072).
As per claim 14, Kariv et al disclose the one or more predictions of market performance include at least one prediction of market performance received from the client computing device as input by the user (i.e., the user interface 114 may be configured to allow users to enter commands, to input and receive information, to define financial parameters, to receive financial analysis, and/or to view reports.  Without limitation, the application 118 may include a gaming module 124, a portfolio construction engine 119, an analysis module 120, and other suitable financial management and planning service tools, ¶ 0033).
As per claim 15, Kariv et al disclose the one or more predictions of market performance correspond to a performance of one or more market indices (i.e., forward-looking capital market assumptions 419, ¶ 0072).
As per claim 16, Kariv et al disclose the one or more simulated outcomes for each of the annuity products correspond to an expected rate of return for the annuity product (i.e., the application 118 may be capable of preference-based goal ranking.  In this regard, the application 118 can use parameters to calculate for each financial goal, the allocation that yields the highest expected utility given a starting level of wealth and/or some level of ongoing contribution to a portfolio with a rate of return, ¶ 0044).
Claims 17-23 and 27-32 are rejected based upon the same rationale as the rejection of claims 1-7 and 11-16, respectively, since they are the method claims corresponding to the system claims.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 8, 9, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kariv et al (US 20170132706 A1), in view of Rose et al (US 20120078813 A1).
As per claim 8, Kariv et al does not disclose the server computing device further configured to build, by the machine learning processor, the computer-generated annuity matching model by training a machine learning algorithm programmed on the machine learning processor against a training data set comprised of.
Rose et al disclose algorithms that may be utilized to generate the predictive model scores or computational values described above. It will be appreciated that these example algorithms for the predictive models or computations may have been derived in a prior analytics/modeling process, prior to their utilization at block 215.  Based upon the historical data, the statistical modeler can then identify those variables from the historical data that may appear to be predictive.  Once the statistical modeler identifies the potentially predictive variables, the statistical modeler can then use one or more statistical tools (e.g., SAS) to produce, refine, or train the algorithm predictive model or computation (¶ 0159).
Kariv et al and Rose et al are both concerned with effective financial analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the server computing device further configured to build, by the machine learning processor, the computer-generated annuity matching model by training a machine learning algorithm programmed on the machine learning processor against a training data set in Kariv et al, as seen in Rose et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, Kariv et al does not disclose the server computing device further configured to build, by the machine learning processor, the computer-generated annuity prediction performance model by training a machine learning algorithm programmed on the machine learning processor using the input data set.
 Rose et al disclose algorithms that may be utilized to generate the predictive model scores or computational values described above. It will be appreciated that these example algorithms for the predictive models or computations may have been derived in a prior analytics/modeling process, prior to their utilization at block 215.  Based upon the historical data, the statistical modeler can then identify those variables from the historical data that may appear to be predictive.  Once the statistical modeler identifies the potentially predictive variables, the statistical modeler can then use one or more statistical tools (e.g., SAS) to produce, refine, or train the algorithm predictive model or computation (¶ 0159).
Kariv et al and Rose et al are both concerned with effective financial analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the server computing device further configured to build, by the machine learning processor, the computer-generated annuity prediction performance model by training a machine learning algorithm programmed on the machine learning processor using the input data set in Kariv et al, as seen in Rose et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 24 and 25 are rejected based upon the same rationale as the rejection of claims 8 and 9, respectively, since they are the method claims corresponding to the system claims.

 	Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kariv et al (US 20170132706 A1), in view of Williams et al (US 20060212380 A1).
As per claim 10, Kariv et al disclose the product characteristics are reference market indices (i.e., forward-looking capital market assumptions 419, ¶ 0072), commitment term (i.e., Two forms of time preference are measured: 1) the degree to which a person exhibits present bias, or a strong preference for near-term payoffs (i.e., instant gratification), ¶ 0057), income benefits, and fees (i.e., the application 119 takes into account user constraints (e.g., income, investable assets, expected future income, current and expected future expenses, etc.), ¶ 0040).
Kariv et al does not explicitly disclose participation rate and downside protection.
Williams et al disclose these plans are sponsored by employers but are funded voluntarily by employees. Their strengths include: ease of participation (¶ 0007).  An IPPS fund without NAOs is still a very useful concept, as it provides a risk-controlled investment for its investors: participation in upside with a limitation of downside.  Call this a COPP (Continuously Offered Principal Protection) Fund (¶ 0166).
Kariv et al and Williams et al are both concerned with effective financial analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include participation rate and downside protection in Kariv et al, as seen in Williams et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 26 is rejected based upon the same rationale as the rejection of claim 10, since it is the method claim corresponding to the system claim.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 10, 2022